      Case 5:19-cv-02022-E Document 19 Filed 04/29/20 Page 1 of 1 Page ID #:893



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   DEBORAH L. J.,                          )     NO. ED CV 19-2022-E
                                             )
12                    Plaintiff,             )
                                             )
13        v.                                 )           JUDGMENT
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                      Defendant.             )
16                                           )
                                             )
17

18        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

19   judgment is granted and judgment is entered in favor of Defendant.

20

21             DATED: April 29, 2020.

22

23                                                   /s/
                                                CHARLES F. EICK
24                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28
